12‐3867 (L) 
Terebesi v. Torresso, et al. 
                            
            UNITED STATES COURT OF APPEALS 
                FOR THE SECOND CIRCUIT 

                                August Term, 2013 
(Argued: October 10, 2013                        Decided: August 21, 2014)     

                    Docket No. 12‐3867   
    (consolidated with 12‐3868, 12‐3870, 12‐3898, 12‐3903, 
                          12‐3990) 
                                                                           
                           RONALD TEREBESI, 

                                Plaintiff–Appellee, 

                                          ‐ v ‐ 

  SERGEANT JAY TORRESO, SERGEANT STEPHEN 
 BRENNAN, OFFICER GREGG PHILLIPSON, CHIEF 
JOHN F. SOLOMON, LIEUTENANT RONALD KIRBY, 
 SERGEANT KENNETH JONES, OFFICER WILLIAM 
  RUSCOE, OFFICER BRIAN WEIR, OFFICER TODD 
EDWARDS, OFFICER GREGG LEE, SERGEANT MARK 
    CIRILLO, OFFICER MICHAEL SWEENEY, all 
  individually and in their official capacities as police 
                        officers, 

                          Defendants–Appellants.* 
                                                                           
                                       




*    The Clerk of the Court is respectfully directed to amend 
the official caption to appear as set forth above.     


                                            1 
Before:      SACK, CHIN, and DRONEY, Circuit Judges. 
       Appeal from an order of the United States District 
Court for the District of Connecticut (Janet Bond 
Arterton, Judge) granting in part and denying in part the 
defendantsʹ motions for summary judgment based on 
their assertions of qualified immunity.    With respect to 
the claims that are properly before us on this 
interlocutory appeal, we affirm the decision of the 
district court, except as to one claim of qualified 
immunity, which we conclude to be meritorious and as 
to which we therefore reverse.    Because we conclude 
that many of the defendantsʹ arguments turn on 
disputed allegations of fact, we dismiss these aspects of 
the appeal for lack of appellate jurisdiction.    To the 
extent that the appellants maintain on appeal any 
state‐law arguments that do not pertain to federal 
qualified immunity, they also are dismissed for lack of 
jurisdiction. 
                   RICHARD J. BURTURLA, Berchem 
                   Moses & Devlin, P.C., Milford, CT, for 
                   Defendant–Appellant Michael Sweeney. 
                                                    
                   ARTHUR C. LASKE, III, Laske Law 
                   Firm, LLC, Fairfield, CT, for 
                   Defendants–Appellants Ronald Kirby, 
                   Kenneth Jones, William Ruscoe, Brian 
                   Weir, Todd Edwards, and Gregg Lee. 
                    
                   CATHERINE S. NIETZEL, Ryan 
                   Ryan Deluca LLP, Stamford, CT, for 
                   Defendant–Appellant John Solomon. 
                    
                   ELLIOT B. SPECTOR, Noble, Spector 
                   & OʹConnor, P.C., Hartford, CT, for 
                   Defendant–Appellant Mark Cirillo. 
                    


                             2 
                    Thomas R. Gerarde, Beatrice S. 
                    Jordan, Howd & Ludorf, LLC, 
                    Hartford, CT, for Defendants–
                    Appellants Stephen Brennan and Gregg 
                    Phillipson.     
                     
                    Scott M. Karsten, Karsten & Tallberg, 
                    LLC, West Hartford, CT, for 
                    Defendant–Appellant Jay Torreso.     
                     
                    GARY A. MASTRONARDI, Law 
                    Firm of Gary A. Mastronardi (John R. 
                    Gulash, Gulash & Riccio, on the brief), 
                    Bridgeport, CT, for Plaintiff–Appellee 
                    Ronald Terebesi. 
 
SACK, Circuit Judge: 
       This case arises out of a botched SWAT1‐style raid 
in Easton, Connecticut, in 2008.    The police obtained a 
warrant to search the home of the plaintiff, Ronald 
Terebesi, for a small amount of crack cocaine and drug 
paraphernalia.    To execute the search, police planned to 
smash Terebesiʹs windows, detonate at least three stun 
grenades (or ʺflashbangsʺ) inside the home, break down 
the front door with a battering ram, and storm the house 
with weapons drawn.    In the chaos that accompanied 
the implementation of this plan, the officers fatally shot 
Gonzalo Guizan, Terebesiʹs houseguest, and allegedly 
injured Terebesi.    Both of the occupants were unarmed, 
and no weapons were found in the house.     



1  SWAT is the acronym for ʺSpecial Weapons and Tactics.ʺ   
See, e.g., Alan D. Cohn, Mutual Aid: Intergovernmental 
Agreements for Emergency Preparedness and Response, 37 Urb. 
Law. 1, 45 (2005). 


                              3 
        In 2009, Terebesi and Guizanʹs estate brought suit 
against the officers involved in planning and executing 
the raid, against the police chiefs of several 
municipalities whose officers were involved, and 
against the municipalities themselves, alleging, inter alia, 
civil rights violations under 42 U.S.C. § 1983 and 
associated state tort claims.    On December 29, 2011, the 
defendants moved for summary judgment, asserting 
that the facts of the case and the doctrine of qualified 
immunity rendered all of the plaintiffsʹ claims 
unsustainable.    The District of Connecticut (Janet Bond 
Arterton, Judge) granted the motions in part and denied 
them in part.    The defendants appeal from the denial of 
summary judgment.    On April 11, 2013, Guizanʹs estate 
notified this Court of a settlement with all defendants, 
and the estate is no longer a party to this appeal.     
       For the reasons set forth below, we AFFIRM in 
part the order of the district court, REVERSE in part, and 
DISMISS the remainder of the claims for lack of 
appellate jurisdiction. 

                     BACKGROUND 
       On interlocutory appeal, after the denial of the 
defendantsʹ motions for summary judgment, ʺwe have 
jurisdiction to review a denial of qualified immunity to 
the extent it can be resolved ʹon stipulated facts, or on 
the facts that the plaintiff alleges are true, or on the facts 
favorable to the plaintiff that the trial judge concluded 
the jury might find. ʹʺ    Escalera v. Lunn, 361 F.3d 737, 743 
(2d Cir. 2004) (quoting Salim v. Proulx, 93 F.3d 86, 89 (2d 
Cir. 1996)).    We proceed to recite the factual basis of our 
decision in light of this limitation. 




                              4 
      Police Interactions with Terebesi   
      Prior to the Raid 
       In the weeks leading up to the raid on Ronald 
Terebesiʹs house in Easton, Connecticut, local police 
interacted with him on at least four occasions.    Because 
the defendants assert that these interactions justify the 
tactics they employed in the raid, we recount them in 
some detail. 
       On March 31, 2008, at about 2:00 a.m., Officer 
Christopher Barton of the Easton Police Department was 
dispatched to Terebesiʹs home in response to a 911 call 
reporting that a man was having a seizure.    Incident 
Report, Ex. C to Defs.ʹ Local Rule 56(a)(1) Stmt., No. 
3:09‐cv‐01436, ECF No. 199 (ʺIncident Reportʺ).    After 
knocking on the door several times with no response, 
Barton and his partner entered the residence, found 
Terebesi sleeping, and shook him awake.    Dep. of 
Christopher Barton at 18, Ex. B to Defs.ʹ Local Rule 
56(a)(1) Stmt., No. 3:09‐cv‐01436, ECF No. 199 (ʺBarton 
Dep. Iʺ).    Easton Emergency Medical Services personnel 
were also on the scene.    Incident Report, at 1.   
Although Terebesi was surprised and asserted that he 
had not called 911, he was not confrontational and 
offered no resistance as the officers and medical 
personnel lifted him up from his sofa to reveal three 
glass‐stem pipes and a loaded .357 caliber Smith & 
Wesson pistol.    Dep. of Officer Christopher Barton at 
21, 26–27, Ex. 1 to Guizanʹs Local Rule 56(a)(2) Stmt., No. 
3:09‐cv‐01436, ECF No. 212, (ʺBarton Dep. IIʺ); Incident 
Report, at 1. 
       Terebesi told the officers that he kept the handgun 
for his personal safety and protection, and that he had 
been receiving threatening messages from ʺa pimp.ʺ   
Guizanʹs Local Rule 56(a)(2) Stmt., Part I, ¶ 19, J.A. 305 
(citing Terebesiʹs deposition).    Barton ʺseized the gun 



                             5 
for safekeeping,ʺ and told Terebesi he would have to go 
to the police station to pick it up.    Barton Dep. II, at 30.   
Nothing of which we are aware in the record suggests 
that Terebesi retrieved the gun from the police station 
any time thereafter or, in any event, before the events of 
May 18, 2008.     
         As a result of the incident of March 31, Easton 
Police obtained a warrant for Terebesiʹs arrest, and 
Barton and a colleague served the warrant at Terebesiʹs 
home.    Guizanʹs Local Rule 56(a)(2) Stmt., Part I, ¶ 22, 
J.A. 306.    Terebesi went with the officers to the Easton 
police station without incident.    See id., ¶¶ 22–28, J.A. 
306–07.    While he was preparing to leave his home, 
Terebesi asked the officers how long he would be gone, 
expressing concern about leaving his pet macaw 
unattended.    Aff. of Ronald Terebesi, ¶ 16, J.A. 284–85.   
Later, in a conversation during the ride to the police 
station, Terebesi told Barton that he owned a 
nine‐millimeter Beretta pistol, which he considered to be 
a collectorʹs item and which he kept in a display case at 
his parentsʹ house in nearby Trumbull, Connecticut.    Id. 
¶ 19(b), J.A. 286.    A subsequent records check revealed 
that Terebesi had registered such a pistol in 1990.   
Guizanʹs Local Rule 56(a)(2) Stmt., Part II, ¶ 4, J.A. 370.   
After being booked, Terebesi was released without bond 
on a promise to appear.    Id. ¶ 6, J.A. 370.    Officers 
drove him home, unrestrained, in the back of a police 
car.    Id., J.A. 370–71 (citing Barton Dep. II).     
       On May 7, 2008, at about 4:00 a.m., an 
unidentified person or persons attacked Terebesiʹs 
residence, firing seven blasts from a shotgun through 
the windows of the house.    Guizanʹs Local Rule 56(a)(2) 
Stmt., Part I, ¶ 29, J.A. 307.    Terebesi, who had been on 
the couch watching television, crouched down and ran 
into the bedroom, where he stayed until police arrived.   
Aff. of Officer David Simpson ¶¶ 6–11, J.A. 168.    After 


                                6 
the shooting, Barton and John Solomon, the Chief of the 
Easton Police, spoke with Terebesi regarding the 
incident.    Although Terebesi agreed to answer their 
questions, they found his responses to be unhelpful or, 
in their view, untruthful.    See Dep. of John Solomon at 
166–69, Ex. G to Defs.ʹ Local Rule 56(a)(1) Stmt., No. 
3:09‐cv‐01436, ECF No. 199 (ʺSolomon Dep.ʺ); Barton 
Dep. I at 178–79, 190.    Id.    Later that day, Barton 
convinced Terebesi to return to the police station to give 
a statement.    Barton Dep. II, at 51. 
      The following day, as police investigated the 
shotgun attack, an acquaintance of Terebesi told police 
that Terebesi used crack cocaine daily.    Written Stmt. of 
Tina T. Lamica at 3, May 8, 2008, J.A. 181–83.    Then, on 
May 17, 2008, a neighbor complained to police that she 
had discovered a bag containing hypodermic needles in 
the neighborhood, and that she had observed ʺa steady 
flowʺ of traffic in and around Terebesiʹs house at odd 
hours.    Barton Dep. II at 65–66; Dep. of James Candee at 
173–74, J.A. 188.     
        Barton responded to the neighborʹs complaint and 
proceeded to Terebesiʹs residence to speak with him.   
Id. at 66.    He found the house ʺbarricaded,ʺ with the 
windows covered.    Id. at 72–73; see also Witness Stmt. of 
Sergeant Mark Cirillo, J.A. 208 (describing the windows 
as covered with plywood and blankets).    After 
knocking on the door and receiving no answer, Barton 
returned to the police station and telephoned Terebesi 
instead.    Id. at 67.    Terebesi denied knowing about the 
bag of needles.    Id. at 68.    Chief Solomon later testified 
that the Easton Police had had no other reports of 
drug‐related activity in the neighborhood.    Solomon 
Dep. 520, J.A. 175.     




                              7 
       Planning of the May 18 Raid 

The Warrant and Tactical Team Activation 
        At about 9:00 a.m. on the morning of May 18, a 
woman named Chandra Pankov told police that she had 
been at Terebesiʹs house, and that she had personally 
witnessed the use of a small quantity of drugs there.   
Barton Dep. II at 117; Search and Seizure Warrant, in J.A. 
417–23.    Chief Solomon ordered that a search warrant 
be prepared and served that day.    Solomon Dep. 279.   
And he requested that the Southwest [Connecticut] 
Regional Emergency Response Team (ʺSWERTʺ)2  be 
activated in order to assist in serving the warrant.    Id. at 
284.    At 11:34 a.m., the Superior Court granted a search 
warrant for two ʺsmall clear glass smoking pipesʺ and 
ʺ[c]rack cocaine in a tin box.ʺ    Search and Seizure 
Warrant, in J.A. 417–23.    Witnesses could not remember 
another time that SWERT had been activated to seize a 
personal‐use quantity of drugs.    See Dep. of Michael 
Sweeney at 61–63, Ex. 26 to Guizanʹs Local Rule 56(a)(2) 
Stmt., No. 3:09‐cv‐01436, ECF No. 212 (ʺSweeney Dep.ʺ); 
Dep. of Thomas Kiely at 23, Ex. 34 to Guizanʹs Local 
Rule 56(a)(2) Stmt., No. 3:09‐cv‐01436, ECF No. 212. 



2  SWERT is a specialized tactical police unit formed pursuant 
to a Mutual Aid Compact among the Connecticut towns of 
Easton, Trumbull, Monroe, Darien, Wilton, and Westport.   
J.A. 142–45; see also Conn. Gen. Stat. § 7‐277a (setting out a 
framework for these mutual agreements).    SWERT is 
intended to deploy specially trained police officers ʺto any 
incident involving tactical operations, manmade or natural 
disaster, search and rescue, dignitary protection, civil unrest, 
or any situation requiring immediate augmentation of local 
law enforcement personnel to preserve life and protect 
property.ʺ    SWERT Mutual Aid Compact Addendum, J.A. 
142. 


                               8 
The Briefing 
       The SWERT team was fully assembled for a 
briefing on the operation at about 1:00 p.m.    See 
Sweeney Dep. at 224.    The officers were informed that 
the items to be seized were two glass pipes and a tin box 
containing narcotics.    Dep. of Captain James Candee at 
140, Ex. 2 to Pl. Rule 56(a)(2) Stmt., No. 3:09‐cv‐01436, 
ECF No. 212.    Solomon told the team that Terebesi was 
a habitual user of crack cocaine, and that he had been the 
target of a shotgun attack on May 7.    Guizanʹs Rule 
56(a)(2) Stmt., Part I, ¶¶ 106–07, J.A. 325.    Barton, who 
signed the search warrant application but did not 
participate in the raid, also spoke to the SWERT team 
about his previous interactions with Terebesi.    Id. ¶¶ 
113–15, J.A. 327.     
        Throughout the course of this litigation, the 
SWERT team defendants have emphasized in their 
defense three statements made in the course of the 
briefing.    First, Terebesiʹs house was described as 
having been ʺfortifiedʺ since the May 7 shotgun attack, 
although these fortifications amounted only to plywood 
affixed to the shot‐out windows and hanging blankets to 
ʺcatchʺ any shotgun pellets.    Witness Stmt. of Sergeant 
Mark Cirillo, J.A. 208.    Second, Barton told the team 
about ʺthe unaccounted for Beretta that was out there,ʺ 
referring to the pistol that Terebesi said he kept at his 
parentsʹ house.    Barton Dep. II, at 141–42.    The other 
officers may not have known that the pistol was not kept 
in Terebesiʹs home.    Finally, several defendants report 
being told that Terebesi would ʺuse force to protect his 
pet bird,ʺ Br. of Ronald Kirby et al., at 10, or that ʺhe 
would defend this bird to the death,ʺ Br. of Mark Cirillo, 
at 13.    Barton testified that he told the assembled 
SWERT team that Terebesi had expressed an unusual 
devotion to his bird, but denied saying that Terebesi 
ʺwould fight to the death or he would attack an intruder 


                             9 
over the well‐being of his bird.ʺ3    Barton Dep. II, at 141–
144. 
The Raid Plan 
        The plan for serving the warrant was developed 
by Officer William Ruscoe and Sergeant Kenneth Jones 
of the Trumbull Police Department and by Sergeant 
Mark Cirillo of the Darien Police Department.    Pl. Rule 
56(a)(2) Stmt., Part I, ¶ 124, J.A. 329–30.    Lieutenant 
Ronald Kirby, of the Trumbull Police, acted as the 
commander of the SWERT team and reviewed and 
approved the plan.    Id.    The plan also was subject to 
the ultimate approval of John Solomon, who, as the 
Easton Chief of Police, was the highest‐ranking local law 
enforcement official involved in the Terebesi matter.   
Id.; see also SWERT Mutual Aid Compact Addendum, 
J.A. at 143 (ʺThe Team shall not commence any 
operation without the authorization of the ranking local 
law enforcement official at the scene.ʺ). 
      The plan called for a team of three officers to 
approach the rear of the house and toss two stun 
grenades4  through a rear window.    Witness Stmt. of 
Officer William Ruscoe, J.A. 197–202.    This would be 


3  Barton recalls Terebesi saying, during his arrest for the 
March 31 incident: ʺ[T]hat birdʹs my life.    I would do 
anything that I needed to protect that bird.ʺ    Barton Dep. II, 
at 143. 
4  The grenades used by the defendants go by a variety of 
names, including ʺflash grenade,ʺ ʺstun grenade,ʺ 
ʺconcussion grenade,ʺ ʺdistraction device,ʺ and the colloquial 
ʺflashbang.ʺ    See, e.g., Al Baker, The ʹFlash Bangsʹ Are Stilled, 
N.Y. Times, Feb. 4, 2010, http://cityroom.blogs.nytimes.com/
2010/02/04/the‐flash‐bangs‐are‐stilled/.    They ʺproduce[ ] a 
brilliant flash and a loud noise designed to stun and disorient 
persons nearby, making resistance less likely.ʺ    United States 
v. Jones, 214 F.3d 836, 837 (7th Cir. 2000). 


                                10 
the first time SWERT had ever used stun grenades in an 
operation.    Guizanʹs Rule 56(a)(2) Stmt., Part II, ¶ 88, 
J.A. 395.    Another group of officers would knock loudly 
at the front door, announce their presence, and then, if 
necessary, break the door down with a battering ram.   
Witness Stmt. of Officer William Ruscoe, J.A. 197–202.   
After the door was breached, one team member would 
toss in another stun grenade, and a group of officers 
would rush in and restrain anyone in the house.    Id.   
Police refer to this kind of raid (euphemistically) as a 
ʺdynamic entry.ʺ    See generally Karan R. Singh, Note, 
Treading the Thin Blue Line: Military Special‐Operations 
Trained Police SWAT Teams and the Constitution, 9 Wm. & 
Mary Bill of Rts. J. 673, 682–83 (2001). 
        Not all the team members were satisfied with this 
plan.    Sergeant John Lawlor and Officer Michael 
Redgate told Mark Cirillo that a dynamic entry was too 
dangerous for a drug warrant.    Dep. of John Lawlor at 
32–34, Ex. 9 to Guizanʹs Local Rule 56(a)(2) Stmt., No. 
3:09‐cv‐01436, ECF Doc. No. 212 (ʺLawlor Dep.ʺ); Dep. of 
Michael Redgate at 33–35, Ex. 8 to Guizanʹs Local Rule 
56(a)(2) Stmt., 3:09‐cv‐01436, ECF Doc. No. 212; Dep. of 
Mark Cirillo at 146, Ex. 17 to Guizanʹs Local Rule 56(a)(2) 
Stmt., No. 3:09‐cv‐01436, ECF Doc. No. 212; Witness 
Stmt. of Sergeant Mark Cirillo, J.A. 209.    Lawlor 
testified that Cirillo attempted to have the plan changed, 
but did not succeed.    Lawlor Dep. at 34, 47; see also 
Witness Stmt. of Sergeant Mark Cirillo, J.A. 209.     

      The Raid 
       The operation began at about 2:00 p.m. on May 18, 
2008.    Throughout the short raid and its aftermath, 
Lieutenant Ronald Kirby recorded a video of the event 
from the exterior of the home.    Although little can be 
seen of the raid from that viewpoint, the recording 
purportedly contains a complete audio record of the 


                            11 
raid, including the successive stun grenade detonations 
and a series of gunshots.     
       At the beginning of the operation, Sergeant Jay 
Torreso, of the Monroe Police, and Officer Gregg 
Phillipson and Lieutenant Stephen Brennan, of the 
Wilton Police, moved to the rear of the house.    See 
Guizanʹs Local Rule 56(a)(2) Stmt., Part II, ¶¶ 116–119, 
J.A. 403.    Phillipson broke a window and separated the 
curtains inside, allowing the other officers to toss their 
stun grenades into the house.    Id. ¶ 117, J.A. 403.   
Either immediately before or at the same time as the first 
stun grenade detonated, Brennan began shouting, 
ʺPolice!    Police with warrant!    Hands up!ʺ    Id., ¶¶ 113, 
119, J.A. 402–03.     
        Meanwhile, the other team members moved to the 
front door and announced their presence.    Id. ¶ 123, J.A. 
404.    The parties dispute what happened next.    The 
defendants assert that Officer Gregg Lee checked to see 
whether the door was locked, knocked on the door and 
announced the officersʹ presence, and then waited 
several seconds for the occupants to respond before 
Officer Todd Edwards breached the door.    Defs.ʹ Local 
Rule 56(a)(1) Stmt., ¶ 148, J.A. 133.    But the plaintiffs 
pointed out that only 7.194 seconds5  elapsed between 
the detonation of the second stun grenade, which was 
thrown from the rear of the house, and the detonation of 
the third stun grenade, which would have been thrown 
by the front‐entry team after breaching the door.   
Guizanʹs Local Rule 56(a)(2) Stmt., Part II, ¶ 124, J.A. 404.   
Because a stun grenade takes 1.5 seconds to detonate, 
the plaintiffs argued, the front entry team had only 5.694 
seconds to open the screen door, check to see whether 

5  The timing is taken from time stamps on the video 
recording, which was prepared by the plaintiffʹs expert and 
which purports to provide times with that level of precision.   


                              12 
Terebesiʹs door was locked, knock, announce, wait for a 
response, breach the door, look inside the room, and 
then throw a stun grenade.    Id. ¶¶ 124–25, J.A. 404. 
       The plan called for six officers to enter 
sequentially, most brandishing weapons and wearing 
body armor.    Defs.ʹ Local Rule 56(a)(1) Stmt., ¶¶ 152–56 
162, J.A. 134–35, 137.    Michael Sweeney of the Monroe 
Police was to enter the apartment first, wearing full 
ballistic body armor and a Kevlar helmet and carrying a 
ballistic shield and a Glock semiautomatic pistol.    Id., 
¶¶ 152, 162, J.A. 134, 137.    Officer Brian Weir of the 
Trumbull Police would follow, carrying a rifle.    Id. ¶ 
153, J.A. 134.    Officer Donald Allen would be third, 
followed by Officer Kenneth Jones, who would carry a 
Taser—a ʺless [than] lethal option.ʺ    Id. ¶¶ 154–55, J.A. 
134–35.    Ruscoe and Cirillo, designated ʺteam field 
leaders,ʺ would be the fifth and sixth officers to enter the 
house.    Id. ¶ 156, J.A. 135.     
        The police officersʹ testimony was not entirely 
consistent with respect to what the plan required once 
the team had breached the door.    Ruscoe, one of the 
planners, stated that none of the team members was to 
enter the house until after the third stun grenade was 
deployed.    Written Stmt. of Officer William Ruscoe, J.A. 
198.    Officer Michael Sweeney, the first in the entry 
team, said that the plan required him to enter the room 
before the third stun grenade detonated.    Sweeney Dep. 
246–47, J.A. 227.    If Sweeney encountered any 
occupants once inside the house, his orders were to ʺpinʺ 
them with his shield.    Id. at 316, J.A. 238. 
       Irrespective of the plan, the parties now agree that 
Sweeney entered the house before the third stun 
grenade detonated.    E.g., Guizanʹs Local Rule 56(a)(2) 
Stmt., Part I, ¶ 162, J.A. 353.    Upon entering, Sweeney 
saw two men in the far right corner of the room, 



                             13 
crouching, extending their arms, and screaming.   
Sweeney Dep. 271–74, J.A. 233–34.    Sweeney testified at 
his deposition that when the third stun grenade went 
off, he felt projectiles striking his boot and his shield, 
and he ʺthought [he] was taking fire.ʺ    Id. at 249–50, J.A. 
228.    He further testified that he felt Terebesi push and 
pull on his shield, and his pistol being pulled downward 
and away.    Id. at 322–23, 329–30, J.A. 240–42.    Sweeney 
fired his pistol for the first time as the third stun grenade 
detonated.    Guizanʹs Local Rule 56(a)(2) Stmt., Part II, ¶ 
113, J.A. 402.    He then fired repeatedly until he 
regained control of his weapon.    Sweeney Dep. 331, J.A. 
242.    These shots hit Guizan several times, killing him.   
Defs.ʹ Local Rule 56(a)(1) Stmt., ¶ 179, J.A. 139.    During 
the commotion, Weir fired one shot into the floor.   
Guizanʹs Local Rule 56(a)(2) Stmt., Part II, ¶ 142, J.A. 409. 
       The plaintiffs disputed Sweeneyʹs testimony, 
arguing that no struggle took place, that there was no 
time for any struggle, and that the forensic evidence 
does not support Sweeneyʹs description of events.    The 
defendantsʹ forensic expert stated that, at the time at 
least some of the shots were fired, Guizanʹs left hand 
was within a distance of Sweeneyʹs weapon that was 
ʺgreater than actual contact but less than twelve inches.ʺ   
Id. ¶ 180, J.A. 139.    The plaintiffs did not dispute the 
distance, but argue that the forensic evidence suggests 
that at the time of the shooting, Guizan was on the floor, 
sitting or lying on his back, with his hands turned away 
from Sweeney.    Guizanʹs Local Rule 56(a)(2) Stmt., Part 
II, ¶ 131, J.A. 405–06. 
       After he stopped shooting, Sweeney fell on top of 
Terebesi, pinning him with his shield.    Defs.ʹ Local Rule 
56(a)(1) Stmt., ¶ 176, J.A. 139.    Terebesi alleges that, 
while he was pinned to the floor, someone, who he now 
thinks was Sweeney, struck him with a firearm.   
Terebesiʹs Rule 56(a)(2) Stmt., ¶ 204, J.A. 276.    Terebesi 


                             14 
claims that the entire incident exacerbated his 
pre‐existing post‐traumatic stress disorder and caused 
injuries to his head, neck, and extremities.    Id. ¶ 205, 
J.A. 278–79.    The detonation of the stun grenades also 
started a fire in Terebesiʹs home, although the resulting 
damage was apparently not extensive.    See id.     
       After the raid, the police searched the residence, 
recovering some drug paraphernalia with powder 
residue and ʺpieces of brown rock[‐]like substanceʺ 
totaling 0.020 ounces.6    Search and Seizure Warrant, 
J.A. 417‐423.    No firearms were found. 

       Procedural History 
      In 2009, Terebesi and Guizanʹs estate filed 
separate complaints in the District of Connecticut 
against the police officers involved in the raid and in 
obtaining the search warrant, against the police chiefs of 
the departments participating in SWERT, and against 
the municipalities in which the departments were 
located.    The two cases eventually were consolidated.   
The complaints included: (i) section 1983 claims for 

6  To provide context, we note that although doses—ʺrocksʺ—
of crack cocaine are sold by size, rather than by weight, see 
United States v. Wright, 131 F.3d 1111, 1113 (4th Cir. 1997), the 
weight of a typical dose appears to vary from 0.1 to 0.25 
grams (0.0035–0.0088 ounces), see, e.g., United States v. 
Ramirez‐Negron, 751 F.3d 42, 46 (1st Cir. 2014); United States v. 
Barrow, 287 F.3d 733, 737 (8th Cir. 2002); United States v. 
Steward, 252 F.3d 908, 909 (7th Cir. 2001); Caleb Mason, Jay 
Zʹs 99 Problems, Verse 2: A Close Reading with Fourth 
Amendment Guidance for Cops and Perps, 56 St. Louis U. L.J. 
567, 570 n.14 (2012) (noting that ʺrocksʺ vary ʺsomewhat in 
weight, but a tenth of a gram is a good rule of thumbʺ).   
Assuming that the substance recovered was crack cocaine, 
the reported amount recovered was therefore roughly 
equivalent to two to six doses. 


                               15 
violations of the plaintiffsʹ rights under the Fourth and 
Fourteenth Amendments based on the defendants 
obtaining the search warrant and their planning and 
execution of the raid; (ii) section 1983 claims against the 
towns and police chiefs for failure to train and for 
unconstitutional policies and procedures; and (iii) state 
law claims for negligence.    The plaintiffs sought 
compensatory and punitive damages, costs, and 
attorneyʹs fees. 
       In December 2011, the defendants moved for 
summary judgment, alleging, among other things, that 
the claims were barred by federal and state doctrines of 
qualified immunity.    On August 29, 2012, the district 
court partly granted and partly denied these motions.   
Guizan v. Town of Easton, No. 3:09‐cv‐1436(JBA), 2012 WL 
3775876, 2012 U.S. Dist. LEXIS 123727 (D. Conn. Aug. 29, 
2012).    The court concluded that the department 
lawfully procured the search warrant and granted 
summary judgment to the defendants on that claim.   
But it denied summary judgment with respect to the 
plaintiffsʹ other section 1983 and state tort claims against 
the raid participants and planners.    The district court 
also granted summary judgment in favor of the police 
chiefs on the failure‐to‐train claims, but allowed the 
municipal liability claims to proceed. 
       The individual officers then filed this 
interlocutory appeal challenging the district courtʹs 
denial of summary judgment concerning their assertions 
of qualified immunity.7    On April 11, 2013, the estate of 
Gonzalo Guizan notified this Court of an impending 
settlement with all appealing defendants.    In July, we 
ordered that the appeal be withdrawn as to the estate, 



  The Town of Darien initially joined this appeal, but 
7

withdrew on March 21, 2013. 


                              16 
and that the appeal proceed only with respect to 
Terebesi.    We heard argument on October 10, 2013. 

                        DISCUSSION 
        On appeal, the defendants make three arguments: 
first, that Terebesiʹs claims for excessive force arising out 
of the activation of SWERT, the raid plan, the so‐called 
ʺdynamic entry,ʺ the use of stun grenades, and 
Terebesiʹs encounter with Officer Michael Sweeney are 
all barred by the doctrine of qualified immunity, and 
that their actions were objectively reasonable; second, 
that they complied with any requirements of the Fourth 
Amendment ʺknock‐and‐announceʺ rule, and that they 
were in any case entitled to qualified immunity on this 
claim; and, third, that they were entitled to 
governmental immunity under Connecticut law for 
Terebesiʹs negligence claims.8     
       I.     Appellate Jurisdiction9   
              and Standard of Review 
       This appeal comes to us from the denial of a 
motion for summary judgment, which ordinarily is not 
an appealable final order.    See 28 U.S.C. § 1291 (limiting 
jurisdiction to ʺappeals from . . . final decisionsʺ of a 
district court); Coopers & Lybrand v. Livesay, 437 U.S. 463, 
467 (1978) (same).    We may nevertheless entertain 
appeals from interlocutory orders in the narrow class of 

8  Defendant Solomon also argued in his brief that the 
plaintiffs failed to establish the necessary elements for 
intentional infliction of emotional distress.    At oral 
argument, Solomonʹs counsel indicated that the defendant 
was no longer pursuing this argument on appeal. 
9  We have the ʺindependent obligation to consider the 
presence or absenceʺ of appellate jurisdiction, even if the 
appellee has not raised the issue.    Joseph v. Leavitt, 465 F.3d 
87, 89 (2d Cir. 2006), cert. denied, 549 U.S. 1282 (2007). 


                                17 
cases in which rights ʺwill be irretrievably lost in the 
absence of an immediate appeal.ʺ    Wabtec Corp. v. 
Faiveley Transport Malmo AB, 525 F.3d 135, 138 (2d Cir. 
2008) (internal quotation marks omitted).    Because 
federal qualified immunity supplies not only a bar to 
liability but also an ʺentitlement not to stand trial or face 
the other burdens of litigation,ʺ Mitchell v. Forsyth, 472 
U.S. 511, 526 (1985), the Supreme Court and the federal 
courts of appeals allow some interlocutory appeals from 
district court decisions rejecting defenses of qualified 
immunity as a ʺlimited exceptionʺ to the final judgment 
rule, Grune v. Rodriguez, 176 F.3d 27, 32 (2d Cir. 1999) 
(internal quotation marks omitted). 
        A district courtʹs denial of qualified immunity on 
a summary judgment motion is an appealable final 
decision only ʺto the extent the denial turns on an issue 
of law.ʺ    McCullough v. Wyandanch Union Free Sch. Dist., 
187 F.3d 272, 277 (2d Cir. 1999); accord Mitchell, 472 U.S. 
at 530.    Appealable matters involve ʺdisputes about the 
substance and clarity of pre‐existing law,ʺ not about 
ʺwhat occurred, or why an action was taken or omitted.ʺ   
Ortiz v. Jordan, 131 S. Ct. 884, 892 (2011) (citing Behrens v. 
Pelletier, 516 U.S. 299, 313 (1996), and Johnson v. Jones, 515 
U.S. 304, 317 (1995)). 
       Where factual disputes persist, we may exercise 
appellate jurisdiction only for the limited purpose of 
deciding whether, on the basis of ʺstipulated facts, or on 
the facts that the plaintiff alleges are true, or on the facts 
favorable to the plaintiff that the trial judge concluded 
the jury might find, the immunity defense is established 
as a matter of law.ʺ    Salim v. Proulx, 93 F.3d 86, 90 (2d 
Cir. 1996).    Our review is thus limited to the 
defendantʹs arguments that these ʺfacts show either that 
he ʹdidnʹt do itʹ or that it was objectively reasonable for 
him to believe that his action did not violate clearly 
established law.ʺ    Id. at 90–91.    In considering these 


                              18 
questions, ʺwe will disregard any disputed facts or facts 
that contradict [the plaintiffʹs] version of events.ʺ   
Cowan ex rel. Estate of Cooper v. Breen, 352 F.3d 756, 761 
(2d Cir. 2003).    And while ʺwe have jurisdiction to 
determine whether the issue is materialʺ to the legal 
issues properly before us, we may not review ʺwhether 
it is genuine.ʺ    Bolmer v. Oliveira, 594 F.3d 134, 140‐41 (2d 
Cir. 2010) (emphasis in original); see also Droz v. 
McCadden, 580 F.3d 106, 108 (2d Cir. 2009) (per curiam) 
(ʺʹ[W]e may not review whether a dispute of fact 
identified by the district court is truly genuine.ʹʺ 
(quoting Escalera, 361 F.3d at 743)), cert. denied, 559 U.S. 
1031 (2010).    Within these constraints, ʺour review is de 
novo.ʺ    Bolmer, 594 F.3d at 141. 
       The defendants here allege at least some qualified 
immunity defenses over which we may properly 
exercise appellate jurisdiction: inter alia, that the relevant 
law was not clearly established, that the application of 
the Fourth Amendment to certain conduct has not been 
established, and that the facts as alleged by the plaintiff 
demonstrate the objective reasonableness of the 
defendantsʹ actions.    Some of the defendantsʹ 
arguments depend, however, on their versions of 
contested facts, or on the district courtʹs determinations 
of evidentiary sufficiency—questions over which we 
have no jurisdiction.    We will therefore continue our 
jurisdictional inquiry in the course of reviewing the 
merits of the defendantsʹ appeals. 
       II.    Principles of Qualified Immunity 
        Federal law provides a private right of action for 
money damages against state officials, acting ʺunder 
colorʺ of law, who violate a constitutional or statutory 
right.    42 U.S.C. § 1983; see also Camereta v. Greene, 131 S. 
Ct. 2020, 2030 (2011).    But the doctrine of qualified 
immunity shields both state and federal officials from 



                              19 
suit ʺunless [1] the official violated a statutory or 
constitutional right that [2] was clearly established at the 
time of the challenged conduct.ʺ10    Reichle v. Howards, 
132 S. Ct. 2088, 2093 (2012); see also Harlow v. Fitzgerald, 
457 U.S. 800, 818 (1982) (setting out the standards for 
qualified immunity); Matusick v. Erie Cnty. Water Auth., 
__ F.3d __, 2014 WL 700718, at *18 & n.15, 2014 U.S. App. 
LEXIS 3683, at *59 & n.15 (2d Cir. Jan. 3, 2014) 
(discussing the scope of the two‐prong inquiry).    This 
doctrine balances ʺthe need to hold public officials 
accountable when they exercise power irresponsibly and 
the need to shield officials from harassment, distraction, 
and liability when they perform their duties 
reasonably.ʺ    Pearson v. Callahan, 555 U.S. 223, 231 
(2009). 
       Official conduct violates clearly established law 
ʺwhen, at the time of the challenged conduct, ʹthe 
contours of a right are sufficiently clearʹ that every 
ʹreasonable official would have understood that what he 
is doing violates that right.ʹʺ Ashcroft v. al‐Kidd, 131 S. Ct. 
2074, 2083 (2011) (quoting Anderson v. Creighton, 483 U.S. 
635, 640 (1987) (brackets omitted)).    The purpose of the 
doctrine is to ensure that the official being sued had ʺfair 
warningʺ that his or her actions were unlawful.    Hope v. 
Pelzer, 536 U.S. 730, 739–40 & n.10 (2002).    To this end, a 
plaintiff need not show a case ʺdirectly on point, but 
existing precedent must have placed the statutory or 
constitutional question beyond debate.ʺ11    al‐Kidd, 131 S. 

   We may exercise our ʺsound discretion in deciding which 
10

of the two prongs of the qualified immunity analysis should 
be addressed first in light of the circumstances in the 
particular case at hand.ʺ    Pearson v. Callahan, 555 U.S. 223, 
236 (2009) (modifying Saucier v. Katz, 533 U.S. 194 (2001)). 
   The precedent establishing a constitutional right must be 
11

more precise than, for example, the ʺbroad history and 
purposes of the Fourth Amendment.ʺ    al‐Kidd, 131 S. Ct. at 


                               20 
Ct. at 2083; accord Stanton v. Sims, 134 S. Ct. 3, 5 (2013) 
(per curiam); Fabrikant v. French, 691 F.3d 193, 213 (2d Cir. 
2012). 
       To determine whether the relevant law was 
clearly established, we consider the specificity with 
which a right is defined, the existence of Supreme Court 
or Court of Appeals case law on the subject, and the 
understanding of a reasonable officer in light of 
preexisting law.    See Scott v. Fischer, 616 F.3d 100, 105 
(2d Cir. 2010).    Even if this Court has not explicitly held 
a course of conduct to be unconstitutional, we may 
nonetheless treat the law as clearly established if 
decisions from this or other circuits ʺʹclearly foreshadow 
a particular ruling on the issue.ʹʺ12    Id. (quoting Varrone 


2084 (warning courts ʺnot to define clearly established law at 
a high level of generalityʺ) (internal quotation marks 
omitted).    But, in some cases, a generally phrased statement 
of the law may provide sufficient warning that the 
defendantʹs conduct is unconstitutional.    See Hope, 536 U.S. 
at 741 (ʺ[G]eneral statements of the law are not inherently 
incapable of giving fair and clear warning, and in other 
instances a general constitutional rule already identified in 
the decisional law may apply with obvious clarity to the 
specific conduct in question, even though the very action in 
question has not previously been held unlawful.ʺ (quoting 
United States v. Lanier, 520 U.S. 259, 270‐71 (1997)) (internal 
quotation marks and brackets omitted)).    The ʺsalient 
question . . . is whether the state of the law [at the time of the 
act] gave [the defendants] fair warning that their alleged 
treatment of [the plaintiff] was unconstitutional.ʺ    Id. 
   We do not think that, as some decisions in this Circuit have 
12

suggested, ʺ[o]nly Supreme Court and Second Circuit 
precedent existing at the time of the alleged violation is 
relevant in deciding whether a right is clearly established.ʺ   
Moore v. Vega, 371 F.3d 110, 114 (2d Cir. 2004) (emphasis 
added) (citing Townes v. City of New York, 176 F.3d 138, 144 


                                21 
v. Bilotti, 123 F.3d 75, 79 (2d Cir. 1997)); see also Weber v. 
Dell, 804 F.2d 796, 801 n.6, 803‐04 (2d Cir. 1986) (looking 
to decisions of other circuits for clearly established law), 
cert. denied, 483 U.S. 1020 (1987). 
       III.    Excessive Force Claims 
        The Fourth Amendment governs ʺthe 
reasonableness of the manner in which a search or 
seizure is conducted.ʺ    Tennessee v. Garner, 471 U.S. 1, 
7‐8 (1985); see also U.S. Const. amend. IV (ʺThe right of 
the people to be secure in their persons, houses, papers, 
and effects, against unreasonable searches and seizures, 
shall not be violated . . . .ʺ).    Determining whether a use 
of force was ʺreasonableʺ under the Fourth Amendment 
ʺrequires a careful balancing of the nature and quality of 
the intrusion on the individualʹs Fourth Amendment 
interests against the countervailing governmental 
interests at stake.ʺ    Graham v. Connor, 490 U.S. 386, 396 
(1989) (internal quotation marks omitted).    We ask 
ʺwhether the officersʹ actions are objectively reasonable 
in light of the facts and circumstances confronting them, 
without regard to their underlying intent or motivation.ʺ   
Id. at 397 (internal quotation marks omitted).    In doing 


(2d Cir. 1999), cert. denied, 528 U.S. 964).    (The author of this 
opinion was a member of the panel in Moore.)    Townes 
correctly stated that we consider ʺwhether the Supreme 
Court or the Second Circuit had affirmed the existence of the 
right,ʺ Townes, 176 F.3d at 144, but the opinion also made 
clear that, ʺ[e]ven in the absence of binding precedent, a right 
is clearly established if the contours . . . are sufficiently clear 
that a reasonable official would understand that what he is 
doing violates that right.ʺ    Id. (citing Anderson, 483 U.S. at 
640) (internal quotation marks and brackets omitted).   
Though not directly binding on this Court, the decisions of 
other circuits may reflect that the contours of the right in 
question are clearly established. 


                                22 
so, we consider ʺthe severity of the crime at issue, 
whether the suspect poses an immediate threat to the 
safety of the officers or others, and whether he is actively 
resisting arrest or attempting to evade arrest by flight.ʺ   
Id. at 396.     
       This appeal concerns the reasonableness of the 
raid plan, the decision to use SWERT to effect the search, 
the use of stun grenades in the raid, and the actions of 
defendants Sweeney and Weir upon entering Terebesiʹs 
residence.    We reverse the district court on one point: 
insofar as it denied summary judgment to Chief 
Solomon on the issue of his decision to activate SWERT 
in connection with the search, we conclude that the 
relevant law was not clearly established.    But for the 
reasons stated below and to the extent that the 
defendantsʹ appeals are properly before this Court, we 
affirm the district courtʹs denial of summary judgment 
as to all defendants on all other excessive force claims. 
A.    SWERT Activation 
         The plaintiffʹs theory of excessive force includes 
two claims relating to decisions that took place prior to 
the raid.    In one claim, the plaintiff argues that the 
defendants who developed and approved the raid plan 
are liable for authorizing an excessive use of force in 
effecting a search and seizure.    This claim concerns the 
details of the raid plan, and we address it below, in part 
III.B.    Separately, the plaintiff argues that Solomon is 
liable for authorizing a use of excessive force because he 
decided to serve the search warrant using a SWAT team 
rather than ordinary uniformed officers.    This claim 
asserts that the decision to deploy a tactical team can, 
under certain circumstances, constitute an 
unconstitutional use of force, regardless of the details of 
the planned operation.    We find that Solomon is 




                             23 
entitled to qualified immunity with respect to this 
decision. 
       At least two circuits and one decision from the 
District of Connecticut have suggested that the decision 
to employ a tactical team may violate the Fourth 
Amendmentʹs prohibition on excessive force.13    See 
Estate of Smith v. Marsaco, 430 F.3d 140, 149‐50 (3d Cir. 
2005); Holland ex rel. Overdorff v. Harrington, 268 F.3d 
1179, 1189–90 (10th Cir. 2001), cert. denied, 535 U.S. 1056 
(2002); Warren v. Williams, No. Civ. 03:40CV537 (JCH), 
2006 WL 860998, at *27, 2006 U.S. Dist. LEXIS 18900, at 
*82–*84 (D. Conn. Mar. 31, 2006).    The district court 
referred to these decisions in denying summary 
judgment on this issue.    Guizan, 2012 WL 3775876, at 
*11, 2012 U.S. Dist. LEXIS 123727, at *31‐*32.     
      In November 2012—after the district courtʹs 
decision in this case, but before the appeal was 
briefed—a panel of this Court determined that ʺthere 
was no ʹclearly establishedʹ right in this Circuit to be free 
from the deployment of a police SWAT team.ʺ   
Fortunati v. Vermont, 503 F. Appʹx 78, 81 (2d Cir. 2012) 
(non‐precedential summary order).    In that case, 

13  These decisions do not necessarily distinguish between 
claims arising out the decision to deploy a SWAT team and 
claims arising out a particular plan for executing a search 
warrant.    See Holland, 268 F.3d at 1189 (whether raid 
planning, which included the use of a SWAT team, violated 
the Fourth Amendment); Warren, 2006 WL 860998, at *27, 
U.S. Dist. LEXIS 18900, at *82 (assessing ʺthe decision itself by 
law enforcement to use ʹdynamic entryʹ (i.e., a ʹSWAT 
teamʹ)ʺ).    Insofar as these decisions are premised on the 
substance of the planned operation, rather than on the mere 
decision to use a tactical team, we think that they provide 
further support for our decision in part III.B. to affirm the 
denial of qualified immunity for the plaintiffʹs planning 
claim. 


                               24 
members of a police tactical team fatally shot a man who 
was known to be ʺarmed and unstable,ʺ who was at 
large in the woods, and who had threatened family 
members at gunpoint hours before the shooting.   
Fortunati v. Campagne, 681 F. Supp. 2d 528, 532‐34, 544 
(D. Vt. 2009), affʹd, 503 F. Appʹx 78 (2d Cir. 2012).   
Unlike in the case at bar, the challenged decision to 
deploy a tactical team to take the decedent into custody 
was made in response to an ongoing and evolving 
situation, not in the context of the planned execution of a 
search warrant.    Although the district court found a 
triable issue of fact as to whether it was reasonable to 
deploy the tactical team, id. at 544, both the district court 
and this Court agreed that the law on SWAT team 
deployment was not clearly established in this Circuit.   
Id.; Fortunati, 503 F. Appʹx at 81. 
       We agree that there is no clearly established right 
in this Circuit to be free from the deployment of a 
tactical team in general.14    Fortunati, 503 F. Appʹx at 81.   
We of course recognize that this Circuitʹs order in 
Fortunati is not binding precedent.    See United States v. 
Cassesse, 685 F.3d 186, 191 n.4 (2d Cir. 2012).    But in the 
context of qualified immunity determinations, police 
officers are not ʺexpected to predict the future course of 
constitutional law,ʺ and ʺit is unfair to subject police to 
money damages for picking the losing side of the 

14  We would, in any event, be hesitant to craft a rule that 
would attach to any decision to deploy a tactical team, 
regardless of the context and substance of the planned 
operation. A SWAT team might be properly activated for any 
number of reasons, some of which we could not anticipate in 
any single case.    E.g., Fortunati, 681 F. Supp. 2d at 532–34; 
Phillips v. James, 422 F.3d 1075, 1082 (10th Cir. 2005) 
(concluding that it was not unreasonable for a police officer 
to activate a SWAT team to secure the perimeter of a possible 
crime scene in support of other police operations). 


                              25 
controversy.ʺ    Wilson v. Layne, 526 U.S. 603, 617–18 
(1999) (internal quotation marks omitted).    It is difficult 
to ask that a police officer identify clearly established 
law that three judges of this Court could not find.    We 
therefore reverse the decision of the district court insofar 
as it denied qualified immunity to Chief Solomon for his 
decision to call out a tactical team in connection with the 
search of Terebesiʹs home. 
       We stress that our reversal relates only to the 
decision to deploy SWERT to execute the search 
warrant.    Neither Solomon nor any other defendant is 
qualifiedly immune at the summary judgment stage 
from any Fourth Amendment liability he may otherwise 
have in connection with the planning of the raid, 
including any liability for authorizing or directing the 
team members to carry out the search in an unlawful 
manner or for failing to intervene in constitutional 
violations committed by others.    See infra, Parts III.B., V. 
B.     Raid Plan 
       The defendants15  argue that, because a seizure 
has yet to take place at the time a raid plan is 
formulated, planning activity is governed solely by the 
Fourteenth Amendmentʹs Due Process Clause, which is 
ʺviolated by executive action only when it can properly 
be characterized as arbitrary, or conscience shocking, in 
a constitutional sense.ʺ    Cnty. of Sacramento v. Lewis, 523 
U.S. 833, 847 (1998).    This argument relies on a 
selective—and incorrect—reading of the case law.    We 

   The plaintiffʹs claims relating to the raid plan apply to 
15

Cirillo, Jones, and Ruscoe, who formulated the plan; to Kirby, 
who reviewed and approved the plan; and to Solomon, who 
exercised the ultimate authority to approve and direct the 
plan.    The plaintiff also claims that all defendants are liable 
for failing to intervene with respect to the raid plan; this 
aspect of the claim is addressed below. 


                               26 
agree instead with the district court that officers who 
authorize or direct the use of force in effecting a search 
or seizure must comply with the Fourth Amendment in 
doing so.    And, viewing the facts in the light most 
favorable to Terebesi, we conclude that his claims in this 
respect were sufficient to withstand the defendantsʹ 
claims of qualified immunity at the summary judgment 
stage. 
        A plaintiff is permitted to bring suit under section 
1983 against ʺ[e]very person who . . . causes [him] to be 
subjectedʺ to a deprivation of constitutional rights.    42 
U.S.C. § 1983; Rizzo v. Goode, 423 U.S. 362, 370 (1976).   
Section 1983 does not give rise to respondeat superior 
liability against the employer of a person who infringes 
upon anotherʹs constitutional rights.    Iqbal, 556 U.S. at 
676.    But a supervisor may be held liable if he or she 
was personally a ʺdirect participantʺ in the 
constitutional violation.    Richardson v. Goord, 347 F.3d 
431, 435 (2d Cir. 2003) (per curiam).    In this Circuit, a 
ʺdirect participantʺ includes a person who authorizes, 
orders, or helps others to do the unlawful acts, even if he 
or she does not commit the acts personally.    Provost v. 
City of Newburgh, 262 F.3d 146, 155 (2d Cir. 2001); see also 
Gronowski v. Spencer, 424 F.3d 285, 293–94 (2d Cir. 2005) 
(addressing a city mayorʹs role in allegedly 
unconstitutional retaliation against the plaintiff, a 
former city employee).     
       This principle is often reflected in our cases 
concluding that a defendant in a section 1983 suit ʺdid 
not engage in or authorize any of the brutalities alleged.ʺ   
Al‐Jundi v. Estate of Rockefeller, 885 F.2d 1060, 1065–66 (2d 
Cir. 1989) (emphasis added) (concerning a plan to retake 
the Attica prison from rioting inmates); see also Rizzo, 423 
U.S. at 371 (stressing that there was no evidence 
showing the defendantsʹ ʺauthorization or approvalʺ of 
misconduct); Williams v. Vincent, 508 F.2d 541, 546 (2d 


                             27 
Cir. 1974) (rejecting claim because it did not allege 
authorization of specific conduct).    Other circuits that 
have addressed excessive force claims like Terebesiʹs 
have reached similar conclusions.    See, e.g., Backes v. 
Village of Peoria Heights, 662 F.3d 866, 869–71 (7th Cir. 
2011) (concluding that, while police chief might have 
been liable if he had approved a raid plan that involved 
excessive force, he had instead deferred to an outside 
tactical team over which he had no authority); Santiago v. 
Warminster Township, 629 F.3d 121, 129 (3d Cir. 2010) 
(claim that defendants ʺcreat[ed] and authorize[ed]ʺ a 
raid plan that directed other officers to use excessive 
force was distinct from a theory of respondeat superior 
and was permissible under § 1983); Watkins v. City of 
Oakland, 145 F.3d 1087, 1093 (9th Cir. 1998) (stating that, 
supervisorʹs liability for an officerʹs use of excessive 
force ʺhinges on whether he set in motion a series of acts 
by others . . . which he knew or reasonably should have 
known[ ] would cause others to inflict the constitutional 
injuryʺ (internal quotation marks omitted)). 
       Our case law thus clearly establishes that planners 
may be liable under section 1983 to the extent that a plan 
for a search or seizure, as formulated and approved by 
those defendants, provides for and results in an 
unconstitutionally excessive use of force.    See, e.g., 
Provost, 262 F.3d at 155.    We therefore reject the 
defendantsʹ assertions that the law in this respect is not 
clearly established.16    A defendant who plans or directs 

   The defendantsʹ reliance on this Courtʹs opinion in Salim, 
16

93 F.3d 86, is misplaced.    That case arose from an officerʹs 
pursuit and eventual fatal shooting of a 14‐year‐old boy who 
had recently escaped from juvenile detention.    Id. at 88.   
The plaintiff (the boyʹs mother) alleged that the officer had 
himself ʺcreated the situation in which the use of deadly 
force became necessaryʺ by violating police procedure in 
several respects in advance of the shooting.    Id. at 92.    We 


                               28 
an unreasonable use of force is liable for the resulting 
constitutional violation as a ʺdirect participa[nt].ʺ    Id. 


determined that these alleged failings were irrelevant 
because the Fourth Amendment reasonableness inquiry 
ʺdepends only on the officerʹs knowledge of circumstances 
immediately prior to and at the moment that he made the 
split‐second decision to employ deadly force.ʺ    Id. 
        Salim is consistent with a group of ʺpre‐seizure 
conductʺ cases from other circuits.    See generally Aaron 
Kimber, Note, Righteous Shooting, Unreasonable Seizure? The 
Relevance of an Officerʹs Pre‐Seizure Conduct in an Excessive 
Force Claim, 13 Wm. & Mary Bill Rts. J. 651 (2004) (collecting 
cases).    The common thread in these cases is the plaintiffsʹ 
attempt to argue that a use of force that might appear 
reasonable if considered in isolation was in fact unreasonable 
because the officersʹ prior conduct created the danger of 
escalation.    See Schulz v. Long, 44 F.3d 643, 647 (8th Cir. 1995) 
(officersʹ interactions with mentally ill suspect allegedly ʺset 
in motion a chain of events which culminated in [plaintiff] 
being shotʺ); Carter v. Buscher, 973 F.2d 1328 (7th Cir. 1992) 
(ill‐conceived ruse, which did not contemplate excessive 
force, provoked deadly confrontation); Fraire v. City of 
Arlington, 957 F.2d 1268 (5th Cir.) (failure to follow police 
procedure in pursuit of suspect not relevant to deadly force 
claim), cert. denied, 506 U.S. 973 (1992); Greenidge v. Ruffin, 927 
F.2d 789 (4th Cir. 1991) (violations of procedure for nighttime 
prostitution arrests created more dangerous situation).    In 
cases like these, courts in this Circuit and others have 
discarded evidence of prior negligence or procedural 
violations, focusing instead on ʺthe split‐second decision to 
employ deadly force.ʺ    Salim, 93 F.3d at 92.     
        This is not such a case.    The plaintiff does not allege 
that the defendants improperly contributed to the likelihood 
of a deadly confrontation between the officers and the 
occupants of the Terebesi home.    Rather, he alleges that the 
raid as planned, even if it had gone perfectly and not ended in 
Guizanʹs death, constituted an unreasonable use of force 
against his person and his home. 


                                29 
       Terebesi alleges that the raid plan here 
contemplated a seizure of his person,17  and that, as 
formulated (and ultimately executed), the planned use 
of force was excessive.    By formulating and approving 
the plan, Terebesi contends, defendants Cirillo, Jones, 
Kirby, Ruscoe, and Solomon authorized or assisted in 
effecting a seizure involving excessive force.     
       Even if the plan expressly contemplated only a 
search, the same Fourth Amendment protections would 
apply.    See United States v. Ramirez, 523 U.S. 65, 71 (1998) 
(ʺThe general touchstone of reasonableness which 
governs Fourth Amendment analysis governs the 
method of execution of [a search] warrant.ʺ (citation 
omitted)).    As with a seizure, the use of excessive force 
in the conduct of the search may render the policeʹs 
actions unreasonable.    See, e.g., Los Angeles Cnty. v. 
Rettele, 550 U.S. 609, 614 (2007) (per curiam) (applying 
Fourth Amendment test of reasonableness to police 
conduct in executing a search warrant); Boyd v. Benton 
Cnty., 374 F.3d 773, 779‐80 (9th Cir. 2004) (same); cf. 
Winston v. Lee, 470 U.S. 753, 760 (1985) (ʺ[T]he [Fourth] 
Amendmentʹs ʹproper function is to constrain . . . against 


   The plan expressly provided that the officers would seize 
17

occupants of the Terebesi home, and it largely ʺdetermine[d] 
the degree of force initially to be applied in effecting the 
seizure itself,ʺ Holland, 268 F.3d at 1190.    It called for six 
officers to charge into Terebesiʹs home, amid or just after a 
series of stun grenade detonations, with weapons drawn, 
and for one officer to ʺpinʺ any occupants encountered to the 
ground with his ballistic shield.    J.A. at 353.    When the raid 
was executed, Terebesi was pinned just as the plan described.   
In other words, the plaintiff alleges that by devising an 
unreasonable operation, the planners ordered, authorized, or 
assisted others in subjecting him to excessive force—
allegations that fall squarely within clearly established 
Fourth Amendment prohibitions.     


                               30 
intrusions which are not justified in the circumstances, 
or which are made in an improper manner.ʹʺ (quoting 
Schmerber v. California, 384 U.S. 757, 768 (1966)).   
Because the raid plan concerned the method used to 
execute a search warrant, it was, as a matter of clearly 
established constitutional law, subject to Fourth 
Amendment protections, irrespective of whether a 
seizure was contemplated.18   
       The foregoing analysis provides a sufficient basis 
on which to affirm the district courtʹs denial of qualified 
immunity at the summary judgment stage.    But we 
cannot determine as a matter of law at this stage 
whether the plan was reasonable or whether, in light of 
all the facts, the constitutional principles just elaborated 
apply with obvious clarity to the plannersʹ actions.    The 
answers to these questions depend on the resolution of 
several questions of material fact, including whether the 
plan provided an appropriate period of time for one of 
the occupants to answer the door before the forced 
entry, whether the defendants who decided to employ 
these tactics understood that only a small quantity of 
drugs was sought, and what the defendants understood 
or should have understood to be the risks posed in the 
service of this warrant.    The district court determined 
that genuine disputes exist on these points.    At this 
stage of this litigation, we are bound by the courtʹs 
conclusions.    Bolmer, 594 F.3d at 140–41.    The 
defendantsʹ appeals are therefore dismissed to the extent 
that they allege that the plan was objectively reasonable 

   Of course, as the district court implicitly recognized, 
18

Terebesiʹs planning claim must be limited to those aspects of 
the raid actually reflected in the operational plan, such as the 
ʺdynamic entryʺ and the use of the shield to ʺpinʺ him.    See 
Guizan, 2012 WL 3775876, at *12–*13, 2012 U.S. Dist. LEXIS 
123727, at *34–*37.    Terebesi does not argue, for example, 
that the raid plan contemplated fatally shooting Guizan. 


                               31 
in light of the facts and circumstances known to each 
individual defendant at the time. 
C.     Use of Stun Grenades 
       The district court also denied summary judgment 
on the plaintiffsʹ claims with respect to the use of stun 
grenades in the raid.    The defendants argue that the 
application of the Fourth Amendment to the use of such 
explosive devices is not clearly established, and that 
their use in this case was objectively reasonable.    These 
arguments relate to defendants Brennan, Phillipson, and 
Torresso,19  who deployed the devices at the rear of the 
house, and to defendant Lee, who tossed one through 
the front doorway.    As explained in the foregoing 
section, they also relate to the liability of the planning 
defendants. 
       Stun grenades ʺdetonate with a blinding flash of 
light and a deafening explosion.    Their function is to 
temporarily stun people in a targeted building until 
police or military personnel can get inside.ʺ    Radley 
Balko, Flashbangs under Fire, Reason, Feb. 17, 2010, 
available at http://reason.com/archives/2010/02/17/
flashbangs‐under‐fire (last visited June 23, 2014); see also 
Steve Ijames, I Learned About Policing from That: Flash 
Bang Boom, LawOfficer, Nov./Dec. 2006, available at 
http://www.lawofficer.com/article/magazine‐feature/fla
sh‐bang‐boom (last visited July 1, 2014).    A stun 
grenade detonation is, indeed its purpose is to be, 
extremely loud.    The explosion produces high 

19  Phillipson did not throw a stun grenade himself, but broke 
a window at the rear of the house and separated the curtains 
in order to allow the other officers to toss in their grenades.   
To the extent that the deployment of the stun grenades could 
constitute a constitutional violation, Phillipson may be held 
liable as a direct participant for assisting in an unlawful act.   
See Provost, 262 F.3d at 155. 


                                32 
temperatures and has been known to cause fires, burns, 
and other injuries.    See United States v. Ankeny, 502 F.3d 
829, 837 (9th Cir. 2007), cert. denied, 553 U.S. 1034 (2008); 
United States v. Folks, 236 F.3d 384, 387–88 (7th Cir.), cert. 
denied, 534 U.S. 830 (2001); see also Alexis Stevens, Toddler 
Critically Injured by ʹFlash Bangʹ During Police Search, Atl. 
J. Const., May 30, 2014, http://www.ajc.com/news/news/
breaking‐news/toddler‐critically‐injured‐by‐
flash‐bang‐during‐po/nf9XM/ (last visited June 23, 
2014); William K. Rashbaum, Woman Dies after Police 
Mistakenly Raid Her Apartment, N.Y. Times, May 17, 2003, 
at B3 (reporting the death of a woman who suffered a 
heart attack after police threw a stun grenade into her 
apartment). 
       As a threshold matter, we conclude that the 
Fourth Amendment principles governing police use of 
force apply with ʺobvious clarity,ʺ United States v. Lanier, 
520 U.S. 259, 271 (1997), to the unreasonable deployment 
of an explosive device in the home.    Cf. United States v. 
Jones, 214 F.3d 836, 837 (7th Cir. 2000) (ʺ[P]olice cannot 
automatically throw bombs into drug dealersʹ houses, 
even if the bomb goes by the euphemism ʹflash‐bang 
device.ʹʺ).     
      ʺAn officer is not entitled to qualified immunity 
on the grounds that the law is not clearly established 
every time a novel method is used to inflict injury.ʺ20   

   It has become commonplace for defendants in excessive 
20

force cases to support their claims to qualified immunity by 
pointing to the absence of prior case law concerning the 
precise weapon, method, or technology employed by the 
police.    See, e.g., Nelson v. City of Davis, 685 F.3d 867, 884 (9th 
Cir. 2012) (considering the use of ʺpepperball projectilesʺ).   
As the Supreme Court has made clear, however, it is not 
necessary to find a ʺcase directly on pointʺ in order to show 
that the law governing a plaintiffʹs claim is clearly 
established.    al‐Kidd, 131 S. Ct. at 2083.    Some measure of 


                                 33 
Mendoza v. Block, 27 F.3d 1357, 1362 (9th Cir. 1994); see 
also Hope, 536 U.S. at 741 (ʺ[O]fficials can still be on 
notice that their conduct violates established law even in 
novel factual circumstances.ʺ).    The prohibition on 
unreasonable force has been applied to, inter alia, the use 
of firearms, tear gas, pepper spray, ʺhog‐tying,ʺ tight 
handcuffs, police dogs, batons, and Tasers.    See generally 
1 Ivan E. Bodensteiner & Rosalie Berger Levinson, State 
and Local Government Civil Rights Liability § 1:11 n.66 
(2013) (collecting cases).    In light of these varied 
applications, we conclude that no reasonable officer 
would think that his or her use of a stun grenade in the 
course of executing a search warrant was beyond the 
purview of the Fourth Amendment.    See Rettele, 550 
U.S. at 614 (excessive force may render a search 
unreasonable).    We therefore agree with the District of 
Connecticutʹs view that the principles governing police 
use of force set out in Graham v. Connor, 490 U.S. 386, 
must be applied ʺto claims challenging the use of the 
distraction device when executing a search warrant.ʺ   



abstraction and common sense is required with respect to 
police methods and weapons in light of rapid innovation in 
hardware and tactics.    See generally Douglas B. McKechnie, 
Donʹt Daze, Phase, or Lase Me Bro!: Fourth Amendment Excessive 
Force Claims, Future Nonlethal Weapons, and Why Requiring an 
Injury Cannot Withstand a Constitutional or Practical Challenge, 
60 Kan. L. Rev. 139, 179–87 (2011) (describing innovations in 
blinding lasers, ʺdirected energyʺ weapons, Tasers, and 
sound guns); James Byrne & Gary Marx, Technological 
Innovations in Crime Prevention and Policing, J. Police Studs., 
No. 2011–3, at 17, 25 (noting widespread adoption of 
innovative non‐lethal weapons, including ʺchemical irritants, 
electric shock immobilizing technology, rubber, plastic, 
wooden bullet guns, beanbag shotguns, [and] strobe and 
acoustical weaponryʺ). 


                               34 
Taylor v. City of Middletown, 436 F. Supp. 2d 377, 386 (D. 
Conn. 2006).     
        The question, then, is whether the use of stun 
grenades was reasonable under the particular 
circumstances alleged in this case.    See Estate of Escobedo 
v. Bender, 600 F.3d 770, 784–86 (7th Cir.) (finding law on 
stun grenades clearly established before 2005 incident), 
cert. denied, 131 S. Ct. 463 (2010); Bing v. City of Whitehall, 
456 F.3d 555, 569–71 (6th Cir. 2006) (analyzing use of 
stun grenades under Graham, but finding that the 
officers had qualified immunity in light of the unusual 
circumstances surrounding the incident); Boyd, 374 F.3d 
at 778–84 (applying Fourth Amendment reasonableness 
test to find use of stun grenades unreasonable, but 
finding qualified immunity in light of, inter alia, the 
dangerousness of the suspect involved); United States v. 
Myers, 106 F.3d 936, 940 (10th Cir.) (finding that a 
ʺmilitary‐style assault,ʺ involving stun grenades, 
ʺc[a]me dangerously close to a Fourth Amendment 
violation,ʺ but was not objectively unreasonable in light 
of the suspectʹs sometimes violent criminal history), cert. 
denied, 520 U.S. 1270 (1997). 
        The factors that other courts have considered in 
assessing whether a particular use of stun grenades was 
reasonable are no different from those that apply to 
other forms of force, lethal or non‐lethal.    In this case, 
we think it important to determine whether the officers 
first confirmed that they were tossing the stun grenade 
into an empty room or open space.    See United States v. 
Morris, 349 F.3d 1009, 1012 (7th Cir. 2003) (warning that 
the use of stun grenades in ʺclose proximity to personsʺ 
may not be reasonable); Boyd, 374 F.3d at 779 (ʺ[I]t 
cannot be a reasonable use of force under the Fourth 
Amendment to throw [a stun grenade] ʹblindʹ into a 
room occupied by innocent bystanders absent a strong 
governmental interest, careful consideration of 


                              35 
alternatives and appropriate measures to reduce the risk 
of injury.ʺ); Taylor, 436 F. Supp. at 386–87 (ʺThe court 
cannot conceive of a set of circumstances that would 
permit an officer . . . to throw a flash‐bang device 
directly at a person.ʺ).     
       It also is more likely that using a stun grenade will 
be considered reasonable if the subject of the search or 
arrest is known to pose a high risk of violent 
confrontation.21    See, e.g., United States v. Boulanger, 444 
F.3d 76, 85 (1st Cir. 2006), cert. denied, 549 U.S. 906 
(suspect had a history of violent crimes); Boyd, 374 F.3d 
at 783 (constitutional violation not clearly established 
where officers had reason to believe suspect was armed 
and layout of dwelling made entry particularly 
dangerous); Molina ex rel. Molina v. Cooper, 325 F.3d 963, 
973 (7th Cir. 2003) (suspect had record of aggravated 
assault and access to weapons); cf. Graham, 490 U.S. at 
396 (considering, among other factors, ʺwhether the 
suspect poses an immediate threat to the safety of the 
officers or others, and whether he is actively resisting 
arrest or attempting to evade arrest by flightʺ).     
       By contrast, we do not think a reasonable officer 
would think that it was constitutional to use these 
devices in routine searches.    Indeed, to the best of our 
knowledge, every appellate court to address the issue 
has found questionable the use of stun grenades in 
routine searches and seizures that do not pose high 
levels of risk to the officers or third parties.    See, e.g., 


   This is not to say that using a stun grenade in such 
21

circumstances is always a sound strategy; a stun grenade 
may have little effect on a dangerous subject.    See Bob 
Parker, The High Cost of a Dynamic Entry, Police Magazine, 
Sept. 30, 2011, http://www.policemag.com/blog/swat/story/
2011/09/how‐a‐dynamic‐entry‐went‐sideways.aspx (last 
visited July 1, 2014).   


                               36 
Meyers, 106 F.3d at 940 (ʺCertainly, we could not 
countenance the use of [stun grenades] as a routine 
matter.ʺ); Boyd, 374 F.3d at 782 (quoting Meyers); 
Escobedo, 600 F.3d at 785–86 (stressing that, on the facts 
presented at summary judgment, the plaintiff ʺwas not 
considered to be a violent, dangerous individual, he was 
not the subject of an arrest and he did not pose an 
immediate threat to the police or othersʺ); Molina, 325 
F.3d at 973 (observing that the use of stun grenades is 
not appropriate in ʺmost casesʺ).    These cases, although 
not binding on us, confirm the obvious:    People do not 
automatically lose their right to be free from explosive 
devices being thrown into their houses simply because 
there is a valid and outstanding search warrant with 
respect to the property.    The use of a stun grenade must 
be justified by the particular risk posed in the execution 
of the warrant. 
       The facts alleged by Terebesi plainly differ from 
the kinds of high‐risk scenarios, like those cited above, 
where courts have found the use of stun grenades to be 
objectively reasonable or within the zone protected by 
qualified immunity.    See, e.g., Bing, 456 F.3d at 559 
(suspect was reportedly intoxicated and had fired shots 
at neighborhood youths); United States v. Baker, 16 F.3d 
854, 855–56 (8th Cir. 1994) (suspected drug dealer was 
engaged in gang activity, owned two Doberman 
Pinschers, and had recently barricaded his door in a 
manner that made entry difficult). 
       On the facts presented at the summary judgment 
stage of this case, construed in the light most favorable 
to Terebesi, all of the stun grenade defendants knew or 
should have understood that the search warrant was for 
a personal‐use quantity of drugs and that there was no 
reason to believe that Terebesi posed a risk of violence 
or resistance.    It is true that, at the SWERT briefing, all 
of the officers were told that Terebesi habitually used 


                              37 
crack cocaine, that he had recently been the victim of a 
shotgun attack, that he owned a handgun that was 
ʺunaccounted for,ʺ and that he held what might have 
been an unusually strong affection for his pet bird.    But 
none of these facts suggested that Terebesi was ready to 
engage in violence, that he had any record of or 
propensity towards violence, that he had immediate 
access to weapons, or indeed that he was likely to offer 
any resistance at all.    We therefore conclude that the 
record, as presented at summary judgment, presents 
material questions as to whether each defendantʹs 
decision to deploy stun grenades was reasonable under 
clearly established law, in light of his personal 
knowledge of the facts and circumstances surrounding 
the search.22    We therefore conclude that the district 
court properly denied the defendants qualified 
immunity at this stage of the proceedings. 
D.     Actions of Officers Sweeney and Weir 
     The district court also determined that defendants 
Sweeney and Weir were not entitled to qualified 
immunity for their role in executing the raid.23   

22  Apart from the question of whether it was reasonable for 
police to deploy stun grenades in executing the warrant to 
search Terebesiʹs home at all, there are material disputes with 
respect to the manner in which the grenades were actually 
deployed into the residence.    To the extent that the 
defendants argue that they exercised all appropriate caution 
in the deployment of the grenades, these assertions are based 
on disputed facts and must therefore and to that extent be 
dismissed for lack of appellate jurisdiction.    We note only 
that, insofar as the use of stun grenades itself was excessive 
in light of clearly established law, this will be sufficient to 
establish liability regardless of whether the officers exercised 
appropriate care in handling their weapons. 
   The district court based its decision to deny qualified 
23

immunity on this issue entirely on the facts surrounding the 


                               38 
Sweeney entered the home first and fired the shots that 
killed Gonzalo Guizan.    He also pinned Terebesi to the 
floor with his shield and, according to Terebesiʹs 
account, struck him in the head with a pistol.    Weir 
entered the home immediately after Sweeney and fired 
one shot into the floor.    Terebesi alleges that he suffered 
physical injuries from his encounter with Sweeney, and 
that, by fatally shooting Guizan in Terebesiʹs presence, 
Sweeney caused emotional and psychological injury to 
Terebesi, aggravating a pre‐existing condition of 
post‐traumatic stress disorder.    Terebesi also alleges 
that Weirʹs actions contributed to these injuries. 
      As we have explained, the Fourth Amendment 
protection against unreasonable uses of force extends to 
the manner in which a search is conducted.    See Rettele, 
550 U.S. at 614.    Depending on the circumstances, a 
search may be unreasonable under the Fourth 
Amendment even if officers do no more than threaten 
the occupants with firearms.    See Holland, 268 F.3d at 
1192 (ʺThe display of weapons, and the pointing of 
firearms directly at persons inescapably involves the 
immediate threat of deadly force.    Such a show of force 
should be predicated on at least a perceived risk of 
injury or danger to the officers or others, based upon 
what the officers know at that time.ʺ); 2 Wayne R. 
LaFave, Search & Seizure § 4.8(h) (5th ed. 2013) (ʺEven a 
show of force in executing a search warrant, without 
actual harm to property or person, may be questioned 


officersʹ encounters with Guizan.    As noted above, the estate 
of Gonzalo Guizan is no longer a party to this litigation.   
Nevertheless, ʺwe may affirm an appealed decision on any 
ground which finds support in the record, regardless of the 
ground upon which the trial court relied.ʺ    Sudler v. City of 
N.Y., 689 F.3d 159, 178 (2d Cir. 2012) (internal quotation 
marks omitted), cert. denied, 133 S. Ct. 2777 (2013). 


                              39 
on Fourth Amendment grounds.ʺ).    These principles 
apply a fortiori to the discharge of weapons during a 
search, such that any reasonable officer must 
understand that his decision to fire a gun during the 
execution of a search warrant is subject to Fourth 
Amendment scrutiny, regardless of whether he hits 
anyone. 
       Whether in this case the officersʹ actions were 
reasonable in light of clearly established law is not a 
question we may answer conclusively at this stage of the 
proceedings.    As the district court recognized, the 
reasonableness of Sweeneyʹs decision to fire his weapon 
depends in large part on whether Guizan did in fact 
attempt to wrest the weapon away from him, whether 
Sweeney was blinded by debris from the stun grenade 
explosion, and whether Sweeney reasonably believed he 
was taking fire once inside the house.    The district court 
noted, moreover, that the credibility of Sweeneyʹs 
recollection of these events was subject to genuine 
dispute.24    For the same reasons, we are unable to 
conclude at this juncture that Sweeney is entitled to 
qualified immunity for his decision to ʺpinʺ Terebesi 
with his shield.    Because Sweeneyʹs claims to qualified 
immunity rely on these disputed facts, we have no 
jurisdiction to entertain them at this time. 
     Weir, for his part, testified that he fired his 
weapon because he thought that Guizan was firing at 
Sweeney.    The credibility of his recollection and the 

24  Sweeney has, in turn, raised questions about Terebesiʹs 
credibility—a matter that is also for the jury to decide and 
thus beyond our jurisdiction in this interlocutory appeal.   
See, e.g., McClellan v. Smith, 439 F.3d 137, 148 (2d Cir. 2006); 
Cowan, 352 F.3d at 761 (ʺ[W]e will disregard any disputed 
facts or facts that contradict [the plaintiffʹs] version of 
events.ʺ). 


                                40 
sufficiency of the asserted basis for his mistaken 
impression that Guizan was firing at the officers 
are—like the factual arguments made by 
Sweeney—matters to be determined by the factfinder. 
       We therefore affirm the decision of the district 
court insofar as it determined that defendants Sweeney 
and Weir were not entitled to qualified immunity at the 
summary judgment stage in connection with their roles 
in the raid of Terebesiʹs home.         
       IV.    Knock‐and‐Announce Violations 
       It is clearly established that, absent exigent 
circumstances, the Fourth Amendment requires officers 
executing a search warrant to knock at the entrance of 
the premises to be searched and to announce their 
presence.    Hudson v. Michigan, 547 U.S. 586, 589 (2006) 
(noting that the rule has ʺancientʺ roots in the common 
law, was codified as a federal statute in 1917, and has 
been treated by the Supreme Court as a ʺcommand of 
the Fourth Amendmentʺ since 1995).    Absent exigency, 
the police must give an occupant a reasonable time to 
reach the door, ʺa time that will vary with the size of the 
establishment, perhaps five seconds to open a motel 
room door, or several minutes to move through a 
townhouse.ʺ    United States v. Banks, 540 U.S. 31, 39–40 
(2003). 
     The district court determined that the plaintiffsʹ 
knock‐and‐announce claims could proceed against 
Brennan, Edwards, Lee, Phillipson, Sweeney, Torresso, 
and Weir.25    The defendants argue that exigent 

   Brennan, Phillipson, and Torresso deployed the stun 
25

grenades at the rear of the house.    Lee was responsible for 
ʺknocking and announcingʺ the police presence, while 
Edwards breached the door.    J.A. 342–43.    Sweeney and 
Weir were the first two officers inside the house; both fired 
shots. 


                               41 
circumstances justified any violation of the 
knock‐and‐announce requirement.26    Defendants 
Brennan, Phillipson, and Torresso argue separately that 
their part in the plan, which was limited to breaking a 
rear window and throwing two stun grenades into an 
empty room, was not subject to the knock‐and‐announce 
requirement, and that it was objectively reasonable for 
them to believe that the plaintiff would receive adequate 
announcement. 
A.     Front‐Entry Team 
       The ordinary knock‐and‐announce requirement 
may not apply where officers reasonably suspect that 
announcing their presence, ʺunder the particular 
circumstances, would be dangerous or futile, or that it 
would inhibit the effective investigation of the crime by, 
for example, allowing the destruction of evidence.ʺ   
Richards v. Wisconsin, 520 U.S. 385, 394 (1997).    We 
consider the following factors as ʺguideposts for 
determining the existence of exigent circumstancesʺ: 
       (1) the gravity or violent nature of the 
       offense with which the suspect is to be 
       charged; (2) whether the suspect is 
       reasonably believed to be armed; (3) a clear 
       showing of probable cause to believe that 
       the suspect committed the crime; (4) strong 
       reason to believe that the suspect is in the 

26  The defendants, relying on the testimony of Lee and 
Edwards, also assert that the officers in the front‐entry team 
complied with the knock‐and‐announce requirement.    The 
plaintiffs disputed this testimony, pointing to video and 
audio evidence suggesting that the officers waited only 
approximately five seconds after announcing their presence 
to breach the door.    Because this argument depends on 
disputed issues of material fact, we lack jurisdiction to assess 
it. 


                               42 
       premises being entered; (5) a likelihood that 
       the suspect will escape if not swiftly 
       apprehended; and (6) the peaceful 
       circumstances of the entry. 

United States v. Moreno, 701 F.3d 64, 73 (2d Cir. 2012) 
(quoting United States v. MacDonald, 916 F.2d 766, 769–70 
(2d Cir. 1990) (en banc) (ellipsis omitted)), cert. denied, 133 
S. Ct. 2797 (2013).    In addition, we take into account 
whether ʺquick action is necessary to prevent the 
destruction of evidence.ʺ    United States v. Brown, 52 F.3d 
415, 421 (2d Cir. 1995), cert. denied, 516 U.S. 1068 (1996).   
No one factor is dispositive, and the list here is ʺmerely 
illustrative, not exhaustive.ʺ    Moreno, 701 F.3d at 73 
(quoting United States v. Gordils, 982 F.2d 64, 69 (2d Cir. 
1992)). 
       The district court correctly concluded that 
qualified immunity was not warranted at the summary 
judgment stage.    The plaintiffs presented evidence 
indicating that all of the defendants understood that the 
warrant was for a small amount of drugs meant only for 
personal use.    The basis for the officersʹ entry, in other 
words, was related to an offense that was neither grave 
nor violent.    See Moreno, 701 F.3d at 73.    As the 
Supreme Court stated in a related context, the 
ʺapplication of the exigent‐circumstances exception in 
the context of a home entry should rarely be sanctioned 
when there is probable cause to believe that only a 
minor offense . . . has been committed.ʺ    Welsh v. 
Wisconsin, 466 U.S. 740, 753 (1984) (rejecting exigency as 
a justification for warrantless nighttime entry into home 
to arrest drunk‐driving suspect). 
      On the version of the facts most favorable to 
Terebesi, then, there was not enough evidence for a 
reasonable officer to conclude that the occupants of the 
house were so dangerous as to create exigent 


                              43 
circumstances despite the nature of the offense at issue.   
Apart from Terebesiʹs perhaps unusually intense ardor 
for his pet bird, the defendants point to no evidence in 
the record suggesting that Terebesi would actually use 
force against the police.27    Maybe most tellingly, the 
officers did not seek or even discuss acquiring a warrant 
that would expressly have permitted a ʺno‐knockʺ entry, 
while several officers testified to understanding that the 
knock‐and‐announce rule applied to this operation.   
And there is no allegation that any exigency arose after 
the operation began.    See, e.g., Banks, 540 U.S. at 37–38 
(exigency may arise after the officers knock the first 
time).    Taken together, these facts suggest that the 
officers, under the circumstances prevailing at the time 
of entry, understood there to be no exigent 
circumstances that would permit dispensing with the 
knock‐and‐announce requirement. 
       For the foregoing reasons, we cannot decide at 
this stage of the proceedings whether some or all of the 
front‐entry defendants will ultimately be entitled to 
immunity for the alleged knock‐and‐announce 
violations.    The reasonableness of their belief that 
Terebesi was dangerous turns on precisely what Barton 
said at the SWERT briefing about Terebesiʹs gun 
ownership and his propensity for violence, what 
reasonable conclusions could be drawn from this 
information, and whether any of the officers were told 
that Terebesi would likely shoot at intruders.    We 
therefore agree with the district court that the issue of 
exigency is not appropriately decided on summary 
judgment. 




   Although some officers testified to being told that Terebesi 
27

would shoot at them, Terebesi disputes their credibility. 


                              44 
B.    The ʺRake and Breakʺ Team 
       The defendants comprising the team at the rear of 
the house—Brennan, Phillipson, and Torresso—argue 
that the knock‐and‐announce rule did not clearly apply 
to their conduct, which was limited to breaking a 
window and deploying two stun grenades.    Although 
Supreme Court case law supports the proposition that 
breaking a window for the purposes of deploying a 
weapon triggers the knock‐and‐announce rule,28  we 
need not address that issue here.    On what is contained 
in the record on summary judgment, we agree with the 
district court that the actions of Brennan, Phillipson, and 
Torresso may have frustrated any attempt by the 
entering officers to comply with the knock‐and‐
announce rule at the front door. 
       ʺThe knock‐and‐announce rule gives individuals 
ʹthe opportunity to comply with the law and to avoid the 
destruction of property occasioned by a forcible entry,ʹʺ 
and supplies them with ʺthe ʹopportunity to prepare 
themselves forʹ the entry of the police.ʺ    Hudson, 547 
U.S. at 594 (quoting Richards, 520 U.S. at 393 n.5).    For 
this reason, the ʺknock and announcement must be loud 
enough to be heard, and it must be followed by a pause 

28  United States v. Ramirez, 523 U.S. 65, 69–71 (1998) 
(concluding that breaking a garage window for the purposes 
of pointing a gun inside constitutes an ʺentryʺ, but finding 
that exigent circumstances justified dispensing with the 
knock‐and‐announce requirement); see also Rush v. City of 
Mansfield, 771 F. Supp. 2d 827, 870 (N.D. Ohio 2011) (stating 
that the detonation of a stun grenade is itself an ʺunexpected 
and threatening intrusionʺ subject to the 
ʺknock‐and‐announceʺ requirement); cf. 18 U.S.C. § 3109 
(setting out circumstances under which a federal officer ʺmay 
break open any outer or inner door or window of a house, or 
any part of a house, or anything therein, to execute a search 
warrantʺ). 


                              45 
long enough for someone to answer or come to the 
door.ʺ    United States v. Leichtnam, 948 F.2d 370, 374 (7th 
Cir. 1991); see also Miller v. United States, 357 U.S. 301, 311 
(1958) (suggesting that officers announced their 
presence too quietly to satisfy the purposes of the rule).   
As the district court recognized, a series of loud and 
confusing announcements from all sides of the house 
may frustrate the dignitary and protective purposes of 
the rule.    Cf. Hudson, 547 U.S. at 594 (setting out the 
purposes for the rule). 
       The district court correctly found that, on the facts 
most favorable to the plaintiffs, Brennan, Torresso, and 
Phillipson might unreasonably have frustrated the 
purpose of knocking and announcing.    After Phillipson 
broke the window, Brennan and Torresso deployed two 
stun grenades shortly before the officers at the front 
door announced their presence.    Even after they 
detonated, the grenades caused glass to continue to fall 
and break while the officers at the front door were 
announcing their presence.    At the same time, Brennan 
began shouting, from the rear of the house, ʺPolice.   
Police with a warrant.    Hands up.ʺ    At this stage of the 
case, the district court properly concluded that the 
defendantsʹ actions could have disoriented and 
confused the occupants of the house, depriving them of 
a meaningful opportunity to answer the door. 
       V.     Failure to Intervene 
       ʺIt is widely recognized that all law enforcement 
officials have an affirmative duty to intervene to protect 
the constitutional rights of citizens from infringement by 
other law enforcement officers in their presence.ʺ   
Anderson v. Branen, 17 F.3d 552, 557 (2d Cir. 1994).    An 
officer who fails to intercede in the use of excessive force 
or another constitutional violation is liable for the 
preventable harm caused by the actions of other officers.   



                              46 
Id.    Whether the officer had a ʺrealistic opportunityʺ to 
intervene is normally a question for the jury, unless, 
ʺconsidering all the evidence, a reasonable jury could 
not possibly conclude otherwise.ʺ    Id. 
       We agree with the district court that, insofar as the 
raid plan included the use of substantial and violent 
force, the plaintiff alleged facts suggesting that every 
defendant had the opportunity to intervene.    Whether 
some of the defendants were in fact unable to intercede 
in particular uses of force, either because they were not 
involved in the planning process, or because of the 
manner, place, and timing of their deployment in the 
raid itself, is properly a question for a jury.    Id.   
       VI.    Immunity from State Negligence Claims 
       Connecticut law entitles municipal officers to a 
form of ʺqualified immunityʺ for the negligent 
performance of discretionary acts.    Evon v. Andrews, 211 
Conn. 501, 505, 559 A.2d 1131, 1133–34 (1989).    The law 
provides ʺthree exceptionsʺ to this general rule: (i) where 
it was apparent that the act would subject a person to 
imminent harm; (ii) where a statute provides a cause of 
action against a municipal officer; and (iii) where the act 
involves ʺmalice, wantonness or intent to injure.ʺ    Id.   
The district court declined to grant summary judgment 
on the plaintiffsʹ negligence claims on state‐law 
immunity grounds, finding that there were genuine 
disputes of material fact as to the first and third prongs 
of the inquiry.    This finding is not subject to 
interlocutory appeal.    See In re State Police Litig., 88 F.3d 
111, 127 (2d Cir. 1996). 

                      CONCLUSION 
       We have considered the partiesʹ remaining 
arguments and find them to be without merit.    In light 
of the foregoing, we REVERSE the judgment of the 



                              47 
district court insofar it determined that Chief Solomon 
was not entitled to qualified immunity from liability for 
the decision—standing alone—to activate the SWERT 
tactical team.    We AFFIRM the judgment insofar as it 
held that Terebesiʹs claims implicated clearly established 
constitutional law with respect to the planning and 
approval of the raid, the use of stun grenades, the 
actions of Officers Michael Sweeney and Brian Weir, the 
alleged knock‐and‐announce violations, and the duty of 
police to intervene in constitutional violations by fellow 
officers.    In all other respects, the defendantsʹ 
arguments on appeal rely on disputed issues of fact and 
the appeal is therefore DISMISSED for lack of 
jurisdiction.    The case is REMANDED for further 
proceedings. 




                            48